2022 UT 27


                               IN THE

       SUPREME COURT OF THE STATE OF UTAH

                   SALT LAKE CITY CORPORATION,
                            Appellant,
                                 v.
         UTAH INLAND PORT AUTHORITY, STATE OF UTAH,
        GOVERNOR SPENCER J. COX, in his official capacity,*
   and ATTORNEY GENERAL SEAN D. REYES, in his official capacity,
                          Appellees.

                           No. 20200118
                       Heard: April 21, 2021
                        Filed June 29, 2022

                         On Direct Appeal

                   Third District, Salt Lake City
                   The Honorable James Blanch
                          No. 190902057

                             Attorneys:
           Samantha J. Slark, Salt Lake City, for appellant
  Evan S. Strassberg and Steven J. Joffee, Cottonwood Heights, for
                appellee Utah Inland Port Authority
 Melissa A. Holyoak, Solic. Gen., Stanford E. Purser, Deputy Solic.
   Gen., David N. Wolf and Lance Sorensen, Asst. Att‘ys Gen.,
    Salt Lake City, for appellees State of Utah, Cox, and Reyes
 Attorneys for amici curiae: Jayme L. Blakesley, Salt Lake City, for
 Law Professors and International Municipal Lawyers Association;
Evangeline A.Z. Burbidge, San Francisco, California, and Michael D.
Zimmerman, Troy L. Booher, and Cameron Diehl, Salt Lake City, for
 Utah League of Cities and Towns; J. Mark Ward, South Jordan, for
Beaver, Box Elder, Carbon, Davis, Duchesne, Emery, Garfield, Iron,
  Juab, Kane, Millard, Piute, Sanpete, Sevier, Tooele, Uintah, Utah,
            Washington, Wayne, and Weber Counties.
          SALT LAKE CITY v. UTAH INLAND PORT AUTHORITY
                        Opinion of the Court

 ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court in
 which CHIEF JUSTICE DURRANT, JUSTICE PEARCE, JUSTICE PETERSEN
                   and JUSTICE HAGEN joined.
  JUSTICE HIMONAS participated in the oral argument in this case
        but retired before the court‘s opinion was finalized;
         JUSTICE DIANA HAGEN** participated in his stead.
____________________________________________________________
    * Salt Lake City Corporation originally named Governor Gary
Herbert as a party acting in his official capacity. The Court has
substituted Governor Spencer Cox, acting in his official capacity, for
Herbert under rule 38 of our rules of appellate procedure. Utah R.
App. Proc. 38(d)(1) (―When a public officer is a party to an appeal or
other proceeding in an official capacity and during its pendency
dies, resigns or otherwise ceases to hold office, the action does not
abate and the public officer's successor is automatically substituted
as a party.‖).
    ** JUSTICE DIANA HAGEN became a member of the Court on May
18, 2022, but sat as a visiting judge prior to her confirmation.


   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
    ¶1 The Utah Inland Port Authority Act provides the legislative
framework for developing an inland port in northwest Salt Lake
City, West Valley City, and Magna. In so doing, the Act requires that
these municipalities adopt specific zoning regulations and
permissions favorable to developing the inland port. It also directs
certain taxes collected within Salt Lake City‘s northwest quadrant,
West Valley City, and Magna to the project.
    ¶2 Salt Lake City challenged four provisions of the Act, asserting
that they violate the Uniform Operation of Laws and Ripper clauses
of the Utah Constitution—by seizing control of the port area and tax
revenue from it and from the two other municipalities. The district
court rejected the City‘s claims, and the City filed this appeal.
    ¶3 We affirm the dismissal of the City‘s challenges to the zoning
provisions. We hold that the challenged zoning provisions do not
violate the Uniform Operation of Laws Clause because they are
rationally related to a legitimate legislative purpose. And we
conclude that the zoning provisions do not delegate municipal
functions in violation of the Ripper Clause. As for the City‘s
challenges related to the tax provisions, we do not reach the merits
of those claims in today‘s decision. Recent amendments to the Act

                                  2
                          Cite as: 2022 UT 27
                         Opinion of the Court

may have rendered these claims moot. We accordingly issue an
accompanying order for supplemental briefing. We direct the parties
to submit supplemental briefing on (1) whether the City‘s challenges
to the tax provisions are moot; and (2) if the challenges to these
provisions are not moot, whether these provisions ―interfere‖ with
―municipal money.‖
                                   I
    ¶4 An inland port is a logistics and distribution hub that receives,
processes, and disseminates a range of goods through various modes
of transportation.1 Government leaders and business interests have
long contemplated developing an inland port in Utah, but interest
has waxed and waned over the years. Recently, however, various
infrastructure developments in northwest Salt Lake City made an
inland port feasible.2 And potential stakeholders took notice. Several
landowners approached the City with plans to develop an inland
port on private land in the area. The state legislature eventually
enacted the Utah Inland Port Authority Act in 2018. See UTAH CODE
§§ 11-58-101 to 901 (2018). The Act identifies approximately 16,000
acres as ―authority jurisdictional land‖—including about one-fifth of
the total geographic area of Salt Lake City (roughly 13,000 acres). 3

_____________________________________________________________
   1 See Natalie Gochnour, Salt Lake Inland Port Market Assessment,
UNIV. OF UTAH KEM C. GARDNER POL‘Y INST. RESEARCH BRIEF 6 (Aug.
2016), https://gardner.utah.edu/wp-content/uploads/2016/10/IP-
Brief-PRESS2.pdf (explaining that an inland port is ―a site located
away from traditional land, air, and coastal borders that contains a
portfolio of multimodal transportation assets and the ability to allow
global trade to be processed and altered by value-added services as
goods move through the supply chain‖) [hereinafter Inland Port
Market Assessment].
   2  Three developments renewed interest in an inland port:
(1) Union Pacific Railroad built a hub for different modes of
transportation close to Salt Lake City International Airport; (2) the
airport began a multi-billion-dollar expansion; and (3) the Utah State
Prison moved near the airport with an agreement to spend hundreds
of millions of dollars on infrastructure necessary to support the
prison—including roads, water, sewage, and electricity.
   3 The Act also identifies land in West Valley City and Magna. See
UTAH CODE § 11-58-102 (2022), amended by H.B. 433 (2022 General
Session); Electronic Shapefile Addendum to H.B. 2001 Utah Inland
                                                       (continued . . .)
                                   3
          SALT LAKE CITY v. UTAH INLAND PORT AUTHORITY
                        Opinion of the Court

The inland port‘s development is overseen by the Utah Inland Port
Authority (UIPA). UTAH CODE § 11-58-202 (2022), amended by H.B.
443 (2022 General Session). UIPA is governed by an eight member
board. Id. § 11-58-302(1)–(3). There are five voting members
appointed by various state government officials, two nonvoting
members with ―expertise in transportation and logistics,‖ and one
more nonvoting member who is also a member of the Salt Lake City
Council. Id.
    ¶5 Three sets of provisions of the Act are relevant to this appeal.
First, the Act mandates that any municipality containing authority
jurisdictional land ―shall allow an inland port as a permitted or
conditional use‖ under its zoning ordinances. Id. § 11-58-205(5)(a).
Second, it provides that ―[t]he transporting, unloading, loading,
transfer, or temporary storage of natural resources may not be
prohibited on the authority jurisdictional land.‖ Id. § 11-58-205(6).
Third, it identifies two primary sources of public funding for the
inland port: (a) redirecting a percentage of property taxes collected
on authority jurisdictional land to UIPA, id. § 11-58-601; and
(b) distributing a portion of sales and use taxes collected on
authority jurisdictional land to the port authority, id. § 11-58-602;
id. § 59-12-205(2).
   ¶6 The City took issue with each of these provisions. And it sued
UIPA and the State in 2019, asserting that the Act ran afoul of the
Uniform Operation of Laws Clause and Ripper Clause of the Utah
Constitution. The parties filed cross motions for summary judgment,
and the district court granted UIPA‘s motion and dismissed the
City‘s suit, holding that the Act did not violate either constitutional
provision. Specifically, it found that the Act did not violate the
Uniform Operation of Laws Clause since, under our decision in
Merrill v. Utah Labor Commission, 2009 UT 26, 223 P.3d 1089, the
provisions were reasonably related to a legitimate legislative
purpose. It also determined that the Act did not violate the Ripper




Port Authority Amendments (2018 Second Special Session), UTAH
STATE LEG., https://le.utah.gov/~2018S2/bills/static/HB2001.html
(follow ―Shape file‖ hyperlink); see also Interactive Map Addendum
to H.B. 2001 Utah Inland Port Authority Amendments (2018 Second
Special Session), UTAH STATE LEG., https://le.utah.gov/
~2018S2/bills/static/HB2001.html (follow ―Interactive Map‖
hyperlink).

                                  4
                          Cite as: 2022 UT 27
                         Opinion of the Court

Clause as the challenged provisions were directed mandates, not
improper delegations of municipal power to UIPA.
    ¶7 The City has challenged the dismissal of these claims on this
appeal. In assessing the viability of the City‘s arguments, we take
account of a ―strong presumption‖ of the constitutionality of state
statutes. Maxfield v. Herbert, 2012 UT 44, ¶ 15, 284 P.3d 647 (citation
and internal quotation marks omitted). We recognize the ―[b]road
deference‖ that is afforded to the legislature in ―assessing the
reasonableness of its classifications [under the Uniform Operation of
Laws Clause] and their relationship to legitimate legislative
purposes.‖ State v. Robinson, 2011 UT 30, ¶ 23, 254 P.3d 183 (citations
and internal quotation marks omitted). And we review the dismissal
of the City‘s claims on summary judgment under a de novo standard
of review. See Rossi v. Univ. of Utah, 2021 UT 43, ¶ 22, 496 P.3d 105.
                                   II
   ¶8 The City claims that the district court erred in concluding that
the challenged provisions of the Utah Inland Port Authority Act do
not violate the state constitution. It asserts that the Act ran afoul of
the Uniform Operation of Laws Clause by singling out Salt Lake
City, West Valley City, and Magna, and treating them differently
than other municipalities in the state. And it contends that the State
has delegated municipal functions and interferes with municipal
money in violation of the Ripper Clause.
    ¶9 We affirm the dismissal of the City‘s challenges to the zoning
provisions. The City has failed to establish that the zoning
provisions‘ disparate treatment of three municipalities is not
rationally related to a legitimate legislative objective. And the Act
does not delegate zoning or land-use authority to UIPA, so its
zoning and land-use provisions do not run afoul of the Ripper
Clause.
    ¶10 We stop short of reaching the merits of the City‘s challenges
to the tax provisions, however, on the ground that recent
amendments may have rendered these claims moot. Instead, we
retain jurisdiction over these claims and ask the parties to submit
supplemental briefs addressing the City‘s claims challenging
sections 601 and 602 of the Act.
                A. Uniform Operation of Laws Clause
    ¶11 The district court dismissed the City‘s Uniform Operation of
Laws Clause claim, concluding that although the Act created
classifications of municipalities, the classifications passed muster
under rational basis review. The City challenges this holding. It
                                   5
          SALT LAKE CITY v. UTAH INLAND PORT AUTHORITY
                         Opinion of the Court

contends that the Act runs afoul of the Uniform Operation of Laws
Clause in singling out three cities and treating them differently from
all other municipalities in Utah. And it asserts that such disparate
treatment is unwarranted because these three cities alone share the
burden of a statewide project.
    ¶12 We affirm the dismissal of the City‘s challenges to the zoning
provisions. The City has failed to carry its burden of showing that
these provisions are not rationally related to a legitimate legislative
purpose in violation of the Ripper Clause. We do not reach the
merits of the City‘s Uniform Operation of Laws challenges to the tax
provisions, however, on the ground that recent amendments to the
Act may have rendered these claims moot. We retain jurisdiction
over these claims and order the parties to submit supplemental
briefing.
                        1. Zoning Regulations
    ¶13 The Uniform Operation of Laws Clause requires that ―[a]ll
laws of a general nature shall have uniform operation.‖ UTAH CONST.
art. I, § 24. The historical understanding of this clause is not in line
with its modern interpretation. ―Historically, uniform operation
provisions were understood to be aimed not at legislative
classification but at practical operation.‖ State v. Canton, 2013 UT 44,
¶ 34, 308 P.3d 517 (emphases omitted). Rather than being ―viewed as
a limit on the sorts of classifications that a legislative body could
draw in the first instance,‖ uniform operation clauses originally were
seen as ―rule[s] of uniformity in the actual application of such
classifications.‖ Id. Legislative classifications were thus viewed as
permissible as long as no one was exempted from them. See id. ¶ 34
& n.7 (explaining that uniform operation of laws clauses were meant
to protect against the ―creation of special privileges or exemptions‖
instead of functioning as ―miniature equal protection clauses‖
(citation and internal quotation marks omitted)).
    ¶14 The modern formulation has drifted from this
understanding. Our case law has ―treat[ed] the requirement of
uniform operation as a state-law counterpart to the federal Equal
Protection Clause.‖ Id. ¶ 35. We have set out a three-step test for
determining whether a law meets this requirement. We ask
―(1) whether the statute creates any classifications‖; ―(2) whether the
classifications impose any disparate treatment on persons similarly
situated‖; and (3) if so, ―whether the legislature had any reasonable
objective that warrants the disparity.‖ Count My Vote, Inc. v. Cox,
2019 UT 60, ¶ 29, 452 P.3d 1109 (citation and internal quotation
marks omitted).

                                   6
                          Cite as: 2022 UT 27
                         Opinion of the Court

    ¶15 We begin by asking whether the zoning provisions of the Act
create a classification. While section 205 does not mention any
municipalities by name, it does create two classes: (1) municipalities
that contain ―authority jurisdictional land‖ and are required to have
certain zoning regulations and (2) those that do not contain
―authority jurisdictional land‖ and may choose to permit such
zoning and land uses. UTAH CODE §§ 11-58-102(2), -205(5)(a), -205(6).
Salt Lake City, West Valley City, and Magna are the only
municipalities containing authority jurisdictional land. So the Act
creates a classification—in distinguishing between one class
consisting of these three municipalities and a second consisting of all
other municipalities in the state.
    ¶16 We next ask whether the zoning provisions impose disparate
treatment on similarly situated entities. Clearly there is disparate
treatment—only Salt Lake City, West Valley City, and Magna fall
within the Act‘s classification for municipalities with ―authority
jurisdictional land‖ and are subject to the statute‘s zoning
requirements. See id. § 11-58-205(5) (requiring cities containing
authority jurisdictional land to adopt zoning ordinances that ―allow
an inland port‖); id. § 11-58-205(6) (barring such cities from
prohibiting ―[t]he transporting, unloading, loading, transfer, or
temporary storage of natural resources‖ on the authority
jurisdictional land).
    ¶17 We nonetheless conclude that subsections 205(5) and 205(6)
withstand scrutiny under our three-part test. We assume without
deciding that under the second step Salt Lake City, West Valley City,
and Magna are ―similarly situated‖ to all other municipalities in the
state. See Count My Vote, Inc., 2019 UT 60, ¶ 39. And we base our
decision on the third step of the uniform operation analysis—on the
conclusion that the legislature had a ―reasonable objective‖
warranting the disparity in treatment under the Act. See id. ¶ 29
(citation omitted and internal quotation marks omitted); supra ¶ 14.
Our final inquiry in the uniform operation test is subject only to
―rational basis‖ review, since the legislature‘s classification does not
involve a suspect classification or implicate a fundamental right. See
Taylorsville City v. Mitchell, 2020 UT 26, ¶ 37, 466 P.3d 148 (citation
omitted). And the City has failed to carry its burden of showing that
the statute‘s disparate treatment is not rationally related to a
legitimate legislative purpose. See id. ¶ 43.
    ¶18 The Act‘s ―statewide public purpose‖ is ―to maximize the
long-term economic and other benefit for the state.‖ UTAH CODE
§ 11-58-201(3)(a). Economic studies underlying the Act projected that

                                   7
          SALT LAKE CITY v. UTAH INLAND PORT AUTHORITY
                         Opinion of the Court

an inland port could create thousands of jobs, develop natural
resource extraction industries, and make Utah a bigger player in the
global economy.4 These are legitimate objectives. And the
classification is reasonably related to furthering them—by clearing
the way for the port by requiring these cities to ―allow an inland
port‖ and preventing them from prohibiting activities necessary to
operate it. UTAH CODE §§ 11-58-205(5), -205(6).
    ¶19 We uphold the constitutionality of the zoning provisions on
these grounds. We hold that the City has failed to carry its burden of
establishing that subsections 205(5) and 205(6) of the Act run afoul of
our three-part test on uniform operation.
                          2. Tax Provisions
    ¶20 The legislature amended the Act after oral argument in this
court. And the 2022 amendments add a layer of classification to the
tax provisions—in designating Salt Lake City as the ―primary
municipality,‖ establishing different tax treatment for ―exempt
area[s]‖ within the City, and granting it the power to enter into
certain agreements with UIPA that alter the percentage of redirected
funds and designate their uses.5 The amendments also grant the City
the power to agree—or not—to the redirection of any property tax
funds beginning in 2023. UTAH CODE §§ 11-58-601 to 604; id. § 11-58-
601(9) (―Notwithstanding any other provision of this chapter,
beginning with the first tax year that begins on or after January 1,
_____________________________________________________________
   4  See Inland Port Market Assessment, supra note 1, at 6; CAMBRIDGE
SYSTEMATICS, INC & GLOB. LOGISTICS DEV. PARTNERS, INC, UTAH
INLAND PORT – FEASIBILITY ANALYSIS                  (2017),    https://
inlandportauthority.utah.gov/wp-content/uploads/UIP-Feasibility-
Analysis.pdf [hereinafter CAMBRIDGE SYSTEMATICS]. See generally SALT
LAKE CNTY. DEP‘T OF TRANSP., HOUS., & ECON. DEV., SALT LAKE
COUNTY       GLOBAL     TRADE     &    INVESTMENT       PLAN     (2017),
https://inlandportauthority.utah.gov/wp-content/uploads/global-
trade-investment-plan1.pdf (developed in cooperation with the
Brookings Institution and JP Morgan Chase‘s joint Global Cities
Initiative, although all conclusions and recommendations are those
of Salt Lake County).
   5  UTAH CODE §§ 11-58-601(1)(b), —601(1)(h), -601(6), -604(2)
to -604(6); Utah Inland Port Authority Amendments, H.B. 443 (2022
General Session) (effective Mar. 21, 2022). We cite the most recent
version of the statute unless stated otherwise.


                                   8
                         Cite as: 2022 UT 27
                        Opinion of the Court

2023, the authority may not use the portion of property tax
differential generated by a property tax levied by a primary
municipality on the exempt area unless the primary
municipality . . . entered into an agreement [with UIPA].‖) These
statutory changes may moot the City‘s claims under the Act‘s tax
provisions.6
   ¶21 A case becomes moot when the ―controversy‖ before the
court is ―eliminated,‖ ―rendering the relief requested impossible or
of no legal effect.‖ Utah Transit Auth. v. Local 382 of Amalgamated
Transit Union, 2012 UT 75, ¶ 14, 289 P.3d 582 (citation and internal
quotation marks omitted). This may occur as a result of changes in
the practical or legal relationship between the parties—as by repeal
or amendment of the law under review. Such changes may deprive
the court of the ability ―to order a remedy that will have a
meaningful impact on the practical positions of the parties.‖ Id. ¶ 24.
And that could render the case moot—by making our disposition of
the claims that were preserved in the district court and argued on
appeal ―purely advisory.‖ Id. ¶ 15.
    ¶22 These concerns may be implicated here. The City has
requested only forward-looking relief from this court—in asking us
to strike down the tax provisions of the Act as unconstitutional. But
the City‘s claim and arguments are aimed at a version of the
statute—and a classification scheme—that is no longer in effect. The
2022 amendments changed the classification of the City by granting
the City special tax treatment and negotiating power with UIPA.
UTAH CODE § 11-58-601, -601(9), -604; supra ¶ 20. So a decision by this
court about the constitutionality of the Act‘s old classification may
not ―have a meaningful impact on the practical positions of the
parties‖ under the amended statute. Utah Transit Auth., 2012 UT 75,
¶ 24. Our ruling, in other words, may have ―no legal effect.‖ Id. ¶ 14;
see also In re. J.P., 648 P.2d 1364, 1370 (Utah 1982) (holding that an

_____________________________________________________________
   6  Neither party has filed a suggestion of mootness.
See UTAH R. APP. P. 37(a) (―Any party aware of circumstances that
render moot one or more of the issues presented for review must
promptly file a ‗suggestion of mootness‘ in the form of a motion
under Rule 23.‖). The court, however, ―may also raise the issue of
mootness sua sponte to further a core judicial policy of limiting the
scope of its power to issues in controversy.‖ In re Adoption of L.O.,
2012 UT 23, ¶ 7, 282 P.3d 977 (citations and internal quotation marks
omitted).

                                  9
          SALT LAKE CITY v. UTAH INLAND PORT AUTHORITY
                        Opinion of the Court

amendment to a statute moots an appeal ―when the amendment
actually prevents the requested judicial relief from affecting the
rights of the litigants‖ (citation omitted)).
    ¶23 For this reason we decline to reach the merits of these claims
in today‘s decision. Instead we issue an accompanying order
requiring the parties to submit supplemental briefing on whether the
City‘s uniform operation challenges to sections 601 and 602 are moot
and should be dismissed—without prejudice to the City‘s right to
refile a challenge to the constitutionality of the amended provisions
of the Act.
                          B. Ripper Clause
    ¶24 The district court also rejected the City‘s Ripper Clause
claim. It held (1) that the challenged provisions were not delegations
of municipal power but direct legislative mandates; and (2) that even
if the statute delegated power, it did not implicate any municipal
function in light of the statewide interests at stake.
    ¶25 The City challenges these conclusions, asserting that the Act
effects an unconstitutional delegation of municipal power in
requiring inland-port-friendly zoning ordinances and in prohibiting
interference with the transportation and storage of natural resources.
See UTAH CODE § 11-58-205(5)(a) (requiring regulated municipalities
to adopt zoning ordinances that ―allow an inland port as a permitted
or conditional use‖ on authority jurisdictional land within its
boundaries); id. § 11-58-205(6) (barring municipalities from
prohibiting the ―transporting, unloading, loading, transfer, or
temporary storage of natural resources‖ on authority jurisdictional
land). It also asserts that the funding provisions of the Act interfere
with municipal money. See id. § 11-58-601 (requiring the redirection
of a percentage of property taxes collected on authority jurisdictional
land to UIPA); id. § 11-58-602 and § 59-12-205(2) (requiring the
distribution of a portion of sales and use taxes collected on authority
jurisdictional land to the port authority).
   ¶26 We affirm the dismissal of the City‘s challenges to the zoning
mandates under the controlling terms of the Ripper Clause. But we
do not reach the merits of the City‘s Ripper Clause challenges to the
tax provisions. Instead we retain jurisdiction over these claims and
order the parties to submit supplemental briefing. We direct the
parties to address whether the 2022 amendments to the Act moot the
City‘s section 601 and 602 claims under the Ripper Clause. And we
ask the parties to provide additional briefing on the issue of whether
the provisions ―interfere‖ with ―municipal money.‖

                                  10
                          Cite as: 2022 UT 27
                         Opinion of the Court

                         1. Zoning Regulations
   ¶27 The Ripper Clause provides that
       [t]he Legislature shall not delegate to any special
       commission, private corporation or association, any
       power to make, supervise or interfere with any
       municipal improvement, money, property or effects,
       whether held in trust or otherwise, to levy taxes, to
       select a capitol site, or to perform any municipal
       functions.
UTAH CONST. art. VI, § 28. This provision has nothing to say about
the propriety of a legislative mandate directed at a municipality. It
speaks only to the delegation of authority—in prohibiting the
legislature from delegating the ―power to make, supervise or
interfere with any municipal improvement, money, property or
effects‖ or delegating the power ―to levy taxes, to select a capitol site,
or to perform any municipal functions.‖ Id.
    ¶28 The Act‘s zoning provisions withstand scrutiny on the
ground that they do not delegate power to any outside group or
entity. To ―delegate‖ is to ―[e]ntrust (a task or responsibility) to
another person, typically one who is less senior than oneself.‖ 7 Here
the legislature is not ―entrusting‖ UIPA with the task or
responsibility of enacting certain zoning ordinances. The Act
requires that Salt Lake City, West Valley City, and Magna ―allow an
inland port,‖ UTAH CODE § 11-58-205(5)(a), and prohibits them from
outlawing the ―transporting, unloading, loading, transfer, or
temporary storage of natural resources‖ on authority jurisdictional
land, id. § 11-58-205(6). These are legislative mandates directed at
municipalities. So under the plain language of the Ripper Clause, the
zoning regulations are constitutional. We uphold the zoning use and
non-interference provisions of the Act on this basis.8

_____________________________________________________________
   7   See Delegate, LEXICO, https://www.lexico.com/definition
/delegate (last visited June 10, 2022); see also Delegate,
DICTIONARY.COM,      https://www.dictionary.com/browse/delegate
(last visited June 10, 2022) (defining ―delegate‖ as ―to commit
(powers, functions, etc.) to another as agent or deputy‖).
   8 This narrow holding makes it unnecessary for us to reach other
arguments pressed by the City on appeal. We need not and do not
articulate a basis for deciding whether a given activity qualifies as
                                                     (continued . . .)
                                   11
          SALT LAKE CITY v. UTAH INLAND PORT AUTHORITY
                          Opinion of the Court

                            2. Tax Provisions
    ¶29 As noted above, the state legislature amended the Act after
we held oral argument in this case. Supra ¶ 20 & n.5. The
amendments make substantive changes to the funding provisions,
including adding two related sections. See UTAH CODE § 11-58-601 to
604. It appears to us that these amendments may moot the City‘s
Ripper Clause claims as to the tax provisions.
    ¶30 As explained above, statutory revisions may render a case
moot where they make it impossible for us ―to order a remedy that
will have a meaningful impact on the practical positions of the
parties.‖ See supra ¶ 21. And, as with the zoning provisions, the City
challenges a version of the statute that is no longer in effect. The 2022
amendments make substantial changes to the challenged tax
provisions of the Act. They recognize the City as the ―primary
municipality‖ and grant it the power to enter into certain agreements
with UIPA that alter the percentage of redirected funds and
designate their uses.9 They also grant the City the power to agree—
or not—to the redirection of any property tax funds beginning in
2023. UTAH CODE §§ 11-58-601 to 604; id. § 11-58-601(9)
(―Notwithstanding any other provision of this chapter, beginning
with the first tax year that begins on or after January 1, 2023, the
authority may not use the portion of property tax differential
generated by a property tax levied by a primary municipality on the
exempt area unless the primary municipality . . . entered into an
agreement [with UIPA].‖). And these amendments may alter the
effect of our disposition of the City‘s Ripper Clause challenge to the
Act‘s pre-amendment tax provisions—since, for example, the City
now has a voice in the use or allocation of certain tax funds.


―municipal,‖ or for assessing whether a given entity amounts to a
―special commission, private corporation or association.‖ Our case
law is more than a little muddled on these questions. See Tribe v. Salt
Lake City Corp., 540 P.2d 499 (Utah 1975); Salt Lake City v. Int’l Ass’n of
Firefighters, Locals 1645, 593, 1654 & 2064, 563 P.2d 786, 788 (Utah
1977); City of West Jordan v. Utah State Ret. Bd., 767 P.2d 530 (Utah
1988). And we leave for another day the matter of how to reconcile
the disparate strands in our case law with the controlling text of the
Utah Constitution.
   9 UTAH CODE §§ 11-58-601(1)(b), -601(1)(h), -601(6), -604(2) to
604(6); Utah Inland Port Authority Amendments, H.B. 443 (2022
General Session) (effective Mar. 21, 2022).

                                    12
                         Cite as: 2022 UT 27
                        Opinion of the Court

    ¶31 For these (and perhaps other) reasons, a decision by this
court about redirection of tax revenue under the pre-amendment
version of the Act may not ―have a meaningful impact on the
practical positions of the parties.‖ Utah Transit Auth. v. Local 382 of
Amalgamated Transit Union, 2012 UT 75, ¶ 24, 289 P.3d 582. In other
words, our ruling about the earlier tax scheme may have ―no legal
effect‖ under current law. See id. ¶ 14. With this in mind, we ask the
parties to submit supplemental briefs on whether the 2022
amendments moot the City‘s section 601 and 602 claims under the
Ripper Clause, on points set forth in a supplemental briefing order
issued herewith.
   ¶32 We acknowledge the possibility that our concerns about
mootness may be alleviated by the parties‘ briefing. And we ask for
supplemental briefing on the merits in light of that possibility.
    ¶33 Specifically, we ask the parties to present supplemental
briefing on the question whether the tax revenue at issue is
―municipal money.‖ The City claims that the tax provisions violate
the Ripper Clause because they ―delegate‖ the power to ―interfere‖
with ―municipal money.‖ But this claim implicates some significant
nuances that have been briefed by the parties only in passing. We
highlight some specific dimensions of these nuances in our
supplemental briefing order. And we note that we will reach the
merits only if we decide that the City‘s claims are not moot.
                                  III
   ¶34 We affirm the dismissal of the City‘s challenges to the
unamended zoning provisions of the Utah Inland Port Authority
Act. But we decline to reach the City‘s challenges to the tax
provisions of the Act. Instead we ask for supplemental briefing on
the mootness and merits questions noted above.




                                  13